OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, 2019 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1355 The Alger Funds (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: July 31, 2016 ITEM 1. Schedule of Investments. - 2 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—96.6% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 82,955 $ AEROSPACE & DEFENSE—4.3% Honeywell International, Inc. 813,894 94,680,289 Lockheed Martin Corp. 43,213 10,921,222 TransDigm Group, Inc.* 10,400 2,907,008 AIRLINES—0.7% Delta Air Lines, Inc. 34,900 1,352,375 Southwest Airlines Co. 343,000 12,694,430 Spirit Airlines, Inc.* 66,661 2,849,758 ALTERNATIVE CARRIERS—0.7% Level 3 Communications, Inc.* 161,688 8,181,413 Zayo Group Holdings, Inc.* 370,700 10,490,810 APPAREL ACCESSORIES & LUXURY GOODS—0.9% Hanesbrands, Inc. 301,000 8,024,660 PVH Corp. 90,100 9,105,506 Under Armour, Inc., Cl. A* 118,200 4,664,172 APPAREL RETAIL—0.3% The TJX Cos., Inc. 104,900 APPLICATION SOFTWARE—2.1% Adobe Systems, Inc.* 228,389 22,350,148 salesforce.com, Inc.* 384,753 31,472,795 AUTO PARTS & EQUIPMENT—1.2% Delphi Automotive PLC. 371,644 25,204,896 WABCO Holdings, Inc.* 60,900 6,106,443 AUTOMOBILE MANUFACTURERS—0.2% Tesla Motors, Inc.* 26,200 BIOTECHNOLOGY—5.2% ACADIA Pharmaceuticals, Inc.* 229,700 8,508,088 Alexion Pharmaceuticals, Inc.* 59,400 7,638,840 Biogen, Inc.* 81,165 23,532,169 BioMarin Pharmaceutical, Inc.* 205,670 20,447,711 Celgene Corp.* 272,356 30,555,620 Gilead Sciences, Inc. 161,060 12,799,438 Incyte Corp.* 68,302 6,161,523 Vertex Pharmaceuticals, Inc.* 230,891 22,396,427 BREWERS—1.6% Molson Coors Brewing Co., Cl. B 396,078 BROADCASTING—1.5% CBS Corp., Cl. B 707,400 BUILDING PRODUCTS—0.2% Fortune Brands Home & Security, Inc. 76,070 - 3 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CABLE & SATELLITE—2.1% Comcast Corporation, Cl. A 785,781 $ COMMUNICATIONS EQUIPMENT—0.5% Palo Alto Networks, Inc.* 100,750 DATA PROCESSING & OUTSOURCED SERVICES—3.5% Sabre Corp. 307,800 8,972,370 Visa, Inc., Cl. A 1,031,606 80,516,848 DRUG RETAIL—0.5% CVS Caremark Corp. 144,121 ELECTRICAL COMPONENTS & EQUIPMENT—0.3% Eaton Corp., PLC. 123,700 ENVIRONMENTAL & FACILITIES SERVICES—0.5% Stericycle, Inc.* 134,900 FERTILIZERS & AGRICULTURAL CHEMICALS—0.2% Monsanto Co. 46,200 FOOD DISTRIBUTORS—0.2% US Foods Holding Corp.* 226,800 GENERAL MERCHANDISE STORES—0.8% Dollar General Corp. 112,192 10,629,070 Dollar Tree, Inc.* 101,955 9,817,247 HEALTH CARE EQUIPMENT—3.5% Boston Scientific Corp.* 559,100 13,574,948 DexCom, Inc.* 213,000 19,644,990 Edwards Lifesciences Corp.* 192,600 22,056,552 Medtronic PLC. 186,500 16,342,995 STERIS PLC. 151,684 10,761,980 Stryker Corp. 52,300 6,081,444 HEALTH CARE FACILITIES—1.7% Amsurg Corp.* 184,000 13,801,840 HCA Holdings, Inc.* 206,708 15,943,388 Universal Health Services, Inc., Cl. B 99,900 12,940,047 HOME ENTERTAINMENT SOFTWARE—1.4% Activision Blizzard, Inc. 316,300 12,702,608 Electronic Arts, Inc.* 287,900 21,972,528 HOME IMPROVEMENT RETAIL—1.4% Lowe's Companies, Inc. 32,800 2,698,784 The Home Depot, Inc. 241,665 33,407,770 HOTELS RESORTS & CRUISE LINES—0.6% Norwegian Cruise Line Holdings Ltd.* 348,900 14,863,140 Royal Caribbean Cruises Ltd. 16,800 1,216,992 HOUSEWARES & SPECIALTIES—1.3% Newell Brands, Inc. 643,604 - 4 - THE ALGER FUNDS |ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HYPERMARKETS & SUPER CENTERS—0.7% Costco Wholesale Corp. 104,600 $ INDUSTRIAL CONGLOMERATES—0.5% 3M Co. 15,300 2,728,908 General Electric Co. 320,375 9,976,477 INDUSTRIAL GASES—0.5% Air Products & Chemicals, Inc. 87,059 INTEGRATED OIL & GAS—0.3% TOTAL SA# 133,400 INTEGRATED TELECOMMUNICATION SERVICES—1.0% AT&T, Inc. 349,900 15,147,171 Verizon Communications, Inc. 168,900 9,358,749 INTERNET RETAIL—5.1% Amazon.com, Inc.* 167,204 126,876,067 NetFlix, Inc.* 14,563 1,328,874 INTERNET SOFTWARE & SERVICES—14.9% Alibaba Group Holding Ltd.#* 211,700 17,461,016 Alphabet, Inc., Cl. C* 245,191 188,500,389 comScore, Inc.* 234,430 6,083,458 Facebook, Inc., Cl. A* 940,967 116,623,450 LinkedIn Corp., Cl. A* 45,737 8,814,892 Match Group, Inc.* 235,900 3,715,425 Palantir Technologies, Inc., Cl. A* ,@ 153,282 1,686,102 Stamps.com, Inc.* 97,100 7,360,665 Yahoo! Inc.* 729,187 27,847,652 INVESTMENT BANKING & BROKERAGE—0.7% Morgan Stanley 461,734 13,265,618 The Goldman Sachs Group, Inc. 26,300 4,176,703 LEISURE PRODUCTS—0.5% Coach, Inc. 298,000 LIFE SCIENCES TOOLS & SERVICES—1.9% Thermo Fisher Scientific, Inc. 309,307 MANAGED HEALTH CARE—2.9% Aetna, Inc. 36,443 4,198,598 Centene Corp.* 138,700 9,785,285 Humana, Inc. 18,900 3,261,195 UnitedHealth Group, Inc. 394,495 56,491,684 MOVIES & ENTERTAINMENT—0.2% Time Warner, Inc. 55,448 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 224,300 9,792,938 Weatherford International PLC.* 557,000 3,163,760 - 5 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EXPLORATION & PRODUCTION—1.0% Anadarko Petroleum Corp. 151,900 $ 8,283,107 EOG Resources, Inc. 115,700 9,452,690 Pioneer Natural Resources Co. 51,800 8,421,126 PACKAGED FOODS & MEATS—0.4% The Kraft Heinz Co. 54,700 4,725,533 The WhiteWave Foods Co.* 106,400 5,904,136 PHARMACEUTICALS—5.3% Allergan PLC.* 309,622 78,318,885 Bristol-Myers Squibb Co. 579,160 43,326,959 Eli Lilly & Co. 159,600 13,229,244 RAILROADS—0.3% Union Pacific Corp. 78,426 RESEARCH & CONSULTING SERVICES—0.5% Verisk Analytics, Inc., Cl. A* 152,300 RESTAURANTS—0.6% McDonald's Corp. 23,707 2,789,128 Starbucks Corp. 204,635 11,879,062 SECURITY & ALARM SERVICES—0.5% Tyco International PLC. 263,258 SEMICONDUCTOR EQUIPMENT—0.7% ASML Holding NV# 150,800 SEMICONDUCTORS—3.7% Broadcom Ltd. 327,456 53,041,323 Microsemi Corp.* 256,300 9,995,700 NXP Semiconductors NV* 283,067 23,803,104 Skyworks Solutions, Inc. 107,451 7,093,915 SOFT DRINKS—2.0% Monster Beverage Corp.* 25,400 4,080,002 PepsiCo, Inc. 418,192 45,549,473 SPECIALIZED CONSUMER SERVICES—0.5% ServiceMaster Global Holdings, Inc.* 322,800 SPECIALIZED FINANCE—0.2% S&P Global, Inc. 45,764 SPECIALTY CHEMICALS—0.3% The Sherwin-Williams Co. 23,300 SPECIALTY STORES—0.4% Signet Jewelers Ltd. 112,981 SYSTEMS SOFTWARE—5.5% Fortinet, Inc.* 35,300 1,224,557 Microsoft Corp. 1,959,088 111,041,108 Red Hat, Inc.* 81,200 6,113,548 - 6 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SYSTEMS SOFTWARE—(CONT.) ServiceNow, Inc.* 277,566 $ 20,795,245 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.9% Apple, Inc. 1,138,630 118,656,632 Western Digital Corp. 112,000 5,321,120 TOBACCO—1.9% Altria Group, Inc. 359,706 24,352,096 Philip Morris International, Inc. 225,900 22,648,734 TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc.* 540,278 TOTAL COMMON STOCKS (Cost $2,127,575,324) PREFERRED STOCKS—0.4% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., Cl. A* ,@,(a) 715,332 228,906 Choicestream, Inc., Cl. B* ,@,(a) 1,649,956 527,986 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 625,130 6,876,430 Palantir Technologies, Inc., Cl. D* ,@ 81,445 895,895 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 76,682 TOTAL PREFERRED STOCKS (Cost $8,711,512) MASTER LIMITED PARTNERSHIP—0.7% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.7% The Blackstone Group LP. 644,852 (Cost $20,919,406) REAL ESTATE INVESTMENT TRUST—1.0% SHARES VALUE MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 483,960 SPECIALIZED—0.5% Crown Castle International Corp. 125,100 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $24,805,255) Total Investments (Cost $2,182,011,497) (b) 98.7 % Other Assets in Excess of Liabilities 1.3 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. - 7 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) (b) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $2,227,481,156, amounted to $272,537,892 which consisted of aggregate gross unrealized appreciation of $349,653,758 and aggregate gross unrealized depreciation of $77,115,866. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 Choicestream, Inc. 03/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc. 03/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 12,776,205 0.51 % See Notes to Financial Statements - 8 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—98.6% SHARES VALUE AUSTRALIA—1.1% DIVERSIFIED BANKS—1.1% Westpac Banking Corp. 92,300 $ 2,183,747 (Cost $2,022,839) BELGIUM—0.9% DIVERSIFIED BANKS—0.9% KBC Group NV* 33,900 1,762,330 (Cost $1,562,407) BRAZIL—1.5% DIVERSIFIED REAL ESTATE ACTIVITIES—0.4% BR Malls Participacoes SA* 162,970 706,762 INDEPENDENT POWER AND RENEWABLE ENERGY—0.7% AES Tiete Energia SA 244,800 1,298,734 MULTI-LINE INSURANCE—0.4% BB Seguridade Participacoes SA 96,600 898,050 TOTAL BRAZIL (Cost $2,519,441) CANADA—5.8% FOOD RETAIL—1.5% Alimentation Couche-Tard, Inc. 65,000 2,938,953 GOLD—0.6% Goldcorp, Inc. 63,500 1,134,736 INTEGRATED OIL & GAS—2.7% Cenovus Energy, Inc. 201,100 2,878,909 Suncor Energy, Inc. 84,500 2,274,390 MULTI-UTILITIES—1.0% Canadian Utilities Ltd. 64,400 1,982,487 TOTAL CANADA (Cost $11,115,608) CHINA—7.2% CONSTRUCTION & ENGINEERING—0.4% China State Construction International Holdings Ltd. 519,000 695,541 DIVERSIFIED BANKS—0.6% China Construction Bank Corp. 1,672,000 1,124,465 HEALTH CARE FACILITIES—1.1% Phoenix Healthcare Group Co., Ltd. 1,474,200 2,187,389 INDUSTRIAL CONGLOMERATES—0.5% China Everbright International Ltd. 908,800 984,196 INTERNET SOFTWARE & SERVICES—4.1% Alibaba Group Holding Ltd.#* 59,600 4,915,808 Tencent Holdings Ltd. 127,500 3,079,464 REAL ESTATE DEVELOPMENT—0.5% China Overseas Land & Investment Ltd. 270,400 891,916 TOTAL CHINA (Cost $12,820,359) - 9 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE DENMARK—1.0% PHARMACEUTICALS—1.0% Novo Nordisk A/S, Cl. B 35,000 $ 1,990,305 (Cost $1,987,636) FRANCE—6.4% AEROSPACE & DEFENSE—0.9% Safran SA 24,200 1,645,172 AUTO PARTS & EQUIPMENT—1.2% Valeo SA 42,800 2,195,885 BIOTECHNOLOGY—0.5% DBV Technologies SA#* 12,100 418,660 Innate Pharma SA* 48,350 577,824 DIVERSIFIED BANKS—1.1% BNP Paribas SA 43,900 2,177,823 INTEGRATED OIL & GAS—2.7% TOTAL SA 110,000 5,290,793 TOTAL FRANCE (Cost $12,465,215) GERMANY—9.0% APPLICATION SOFTWARE—1.1% SAP SE 24,800 2,170,775 AUTO PARTS & EQUIPMENT—0.6% Continental AG 5,100 1,069,654 AUTOMOBILE MANUFACTURERS—1.9% Bayerische Motoren Werke AG 31,946 2,752,845 Daimler AG 14,500 985,857 HEALTH CARE SERVICES—1.6% Fresenius Medical Care AG & Co. 32,800 2,996,135 INDUSTRIAL CONGLOMERATES—1.4% Siemens AG 24,900 2,703,048 INTEGRATED TELECOMMUNICATION SERVICES—1.9% Deutsche Telekom AG 218,600 3,719,280 MULTI-LINE INSURANCE—0.5% Allianz SE 7,000 1,003,082 TOTAL GERMANY (Cost $17,892,327) HONG KONG—1.8% HOUSEHOLD APPLIANCES—0.7% Techtronic Industries Co., Ltd. 300,000 1,270,396 LIFE & HEALTH INSURANCE—1.1% AIA Group Ltd. 340,904 2,123,515 TOTAL HONG KONG (Cost $3,027,263) INDIA—2.4% DIVERSIFIED BANKS—1.7% HDFC Bank Ltd. 149,900 3,266,129 - 10 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDIA—(CONT.) PHARMACEUTICALS—0.7% Aurobindo Pharma Ltd. 120,700 $ 1,435,853 TOTAL INDIA (Cost $3,088,094) INDONESIA—1.1% AUTOMOBILE MANUFACTURERS—0.5% Astra International Tbk PT 1,800,000 1,065,799 DIVERSIFIED BANKS—0.6% Bank Rakyat Indonesia Persero Tbk., PT 1,217,000 1,074,952 TOTAL INDONESIA (Cost $1,982,459) IRELAND—0.5% CONSTRUCTION MATERIALS—0.5% CRH PLC. 32,700 995,103 (Cost $954,323) ISRAEL—0.7% PHARMACEUTICALS—0.7% Teva Pharmaceutical Industries Ltd.# 25,900 1,385,650 (Cost $1,631,129) ITALY—1.0% GAS UTILITIES—1.0% Snam SpA* 319,900 1,851,930 (Cost $1,826,280) JAPAN—17.3% AUTOMOBILE MANUFACTURERS—1.1% Toyota Motor Corp. 37,400 2,095,498 BREWERS—1.1% Asahi Group Holdings Ltd. 62,200 2,111,315 COMMODITY CHEMICALS—1.3% Toray Industries, Inc. 273,706 2,493,189 CONSTRUCTION & ENGINEERING—0.9% Obayashi Corp. 72,300 790,650 Taisei Corp. 100,000 899,238 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.7% Komatsu Ltd. 70,000 1,360,090 DIVERSIFIED BANKS—1.9% Mitsubishi UFJ Financial Group, Inc. 721,400 3,646,699 DIVERSIFIED CHEMICALS—0.5% Daicel Corp. 90,000 1,009,196 DIVERSIFIED REAL ESTATE ACTIVITIES—2.1% Mitsubishi Estate Co., Ltd. 70,000 1,301,703 Mitsui Fudosan Co., Ltd. 128,300 2,776,874 ELECTRONIC COMPONENTS—1.8% Alps Electric Co., Ltd. 83,200 1,852,959 Murata Manufacturing Co., Ltd. 13,000 1,587,166 - 11 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE JAPAN—(CONT.) HOMEBUILDING—1.2% Haseko Corp. 218,400 $ 2,294,908 INDUSTRIAL MACHINERY—0.6% DMG Mori Co., Ltd.* 108,100 1,122,329 INTEGRATED TELECOMMUNICATION SERVICES—1.1% Nippon Telegraph & Telephone Corp. 47,000 2,233,210 RAILROADS—0.8% East Japan Railway Co. 17,650 1,618,871 TOBACCO—1.0% Japan Tobacco, Inc. 49,500 1,930,297 WIRELESS TELECOMMUNICATION SERVICES—1.2% KDDI Corp. 77,200 2,368,814 TOTAL JAPAN (Cost $34,419,664) LUXEMBOURG—0.3% DIVERSIFIED REAL ESTATE ACTIVITIES—0.3% Grand City Properties SA 29,000 645,502 (Cost $586,251) MEXICO—0.4% DIVERSIFIED REAL ESTATE ACTIVITIES—0.4% Corp Inmobiliaria Vesta SAB de CV 609,030 874,759 (Cost $1,261,007) NETHERLANDS—6.3% DIVERSIFIED BANKS—0.9% ING Groep NV 156,700 1,752,063 FOOD RETAIL—1.0% Koninklijke Ahold Delhaize NV 84,075 2,007,402 PERSONAL PRODUCTS—1.4% Unilever NV 56,300 2,608,293 SEMICONDUCTOR EQUIPMENT—1.7% ASML Holding NV# 30,057 3,294,848 SEMICONDUCTORS—1.3% NXP Semiconductors NV* 30,300 2,547,927 TOTAL NETHERLANDS (Cost $11,527,502) NORWAY—0.4% DIVERSIFIED BANKS—0.4% DNB ASA* 62,400 689,107 (Cost $804,172) PANAMA—1.0% HOTELS RESORTS & CRUISE LINES—1.0% Carnival PLC. 40,900 1,968,422 (Cost $1,997,417) SOUTH AFRICA—0.8% PHARMACEUTICALS—0.8% Aspen Pharmacare Holdings Ltd. 58,000 1,566,404 (Cost $1,094,605) - 12 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOUTH KOREA—1.7% ELECTRONIC EQUIPMENT MANUFACTURERS—0.5% SFA Engineering Corp.* 20,300 $ 1,102,321 SEMICONDUCTORS—1.2% Samsung Electronics Co., Ltd. 1,650 2,285,266 TOTAL SOUTH KOREA (Cost $2,941,494) SPAIN—1.8% ELECTRIC UTILITIES—1.8% Iberdrola SA* 354,404 2,435,302 Red Electrica Corp SA 49,200 1,127,016 (Cost $3,396,695) SWEDEN—1.1% BUILDING PRODUCTS—0.9% Assa Abloy AB, Cl. B 80,800 1,771,685 INDUSTRIAL MACHINERY—0.2% Arcam AB* 15,000 291,628 TOTAL SWEDEN (Cost $2,125,866) SWITZERLAND—6.3% DIVERSIFIED CAPITAL MARKETS—0.5% UBS Group AG 71,900 988,010 IT CONSULTING & OTHER SERVICES—0.9% Luxoft Holding, Inc.* 28,400 1,673,328 PACKAGED FOODS & MEATS—2.8% Nestle SA 67,000 5,366,672 PHARMACEUTICALS—1.3% Novartis AG 30,600 2,537,015 PROPERTY & CASUALTY INSURANCE—0.8% Chubb Ltd. 12,700 1,590,802 TOTAL SWITZERLAND (Cost $12,271,997) TAIWAN—2.9% ELECTRONIC COMPONENTS—0.9% Largan Precision Co., Ltd.* 16,400 1,768,895 SEMICONDUCTORS—1.5% Taiwan Semiconductor Manufacturing Co., Ltd.* 514,100 2,786,084 TEXTILES—0.5% Eclat Textile Co., Ltd.* 90,000 1,012,122 TOTAL TAIWAN (Cost $4,482,538) UNITED KINGDOM—11.5% DISTILLERS & VINTNERS—0.5% Diageo PLC 34,200 980,614 HOUSEHOLD PRODUCTS—1.2% Reckitt Benckiser Group PLC. 24,262 2,353,781 INTEGRATED OIL & GAS—2.8% BP PLC. 406,100 2,298,874 - 13 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE UNITED KINGDOM—(CONT.) INTEGRATED OIL & GAS—(CONT.) Royal Dutch Shell PLC., Cl. B 113,832 $ 3,029,502 MULTI-UTILITIES—0.7% National Grid PLC. 98,700 1,416,044 PHARMACEUTICALS—2.9% GlaxoSmithKline PLC. 88,300 1,973,124 Shire PLC. 55,600 3,593,933 TOBACCO—2.7% British American Tobacco PLC. 36,511 2,331,630 Imperial Brands PLC.* 54,500 2,873,613 TRADING COMPANIES & DISTRIBUTORS—0.7% Ashtead Group PLC. 91,600 1,450,604 TOTAL UNITED KINGDOM (Cost $21,383,304) UNITED STATES—6.4% AUTO PARTS & EQUIPMENT—1.3% Delphi Automotive PLC. 35,900 2,434,738 HEALTH CARE EQUIPMENT—1.0% Medtronic PLC. 22,500 1,971,675 PHARMACEUTICALS—2.8% Allergan PLC.* 21,700 5,489,015 SEMICONDUCTORS—1.3% Broadcom Ltd. 14,900 2,413,502 TOTAL UNITED STATES (Cost $11,865,952) TOTAL COMMON STOCKS (Cost $185,053,844) Total Investments (Cost $185,053,844) (a) 98.6 % 190,898,870 Other Assets in Excess of Liabilities 1.4 % 2,713,554 NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $186,296,361, amounted to $4,602,509 which consisted of aggregate gross unrealized appreciation of $18,444,365 and aggregate gross unrealized depreciation of $13,841,856. See Notes to Financial Statements - 14 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—89.0% SHARES VALUE AEROSPACE & DEFENSE—2.2% Hexcel Corp. 32,200 $ 1,390,074 TransDigm Group, Inc.* 8,200 2,292,064 AIRLINES—0.9% Southwest Airlines Co. 40,600 ALTERNATIVE CARRIERS—0.9% Zayo Group Holdings, Inc.* 55,000 APPAREL ACCESSORIES & LUXURY GOODS—3.0% Hanesbrands, Inc. 54,400 1,450,304 Michael Kors Holdings Ltd.* 15,000 775,800 PVH Corp. 14,200 1,435,052 Under Armour, Inc., Cl. A* 20,400 804,984 Under Armour, Inc., Cl. C* 14,502 517,722 APPAREL RETAIL—2.1% Burlington Stores, Inc.* 18,400 1,407,784 Ross Stores, Inc. 34,400 2,126,952 APPLICATION SOFTWARE—0.7% Guidewire Software, Inc.* 4,700 288,909 Mobileye NV* 5,000 239,550 Talend SA#* 8,700 221,850 Ultimate Software Group, Inc.* 1,900 397,290 ASSET MANAGEMENT & CUSTODY BANKS—0.3% WisdomTree Investments, Inc. 47,000 AUTO PARTS & EQUIPMENT—1.8% Delphi Automotive PLC. 24,350 1,651,417 WABCO Holdings, Inc.* 13,800 1,383,726 AUTOMOBILE MANUFACTURERS—0.2% Tesla Motors, Inc.* 1,200 AUTOMOTIVE RETAIL—1.2% O'Reilly Automotive, Inc.* 6,800 BIOTECHNOLOGY—3.9% ARIAD Pharmaceuticals, Inc.* 28,200 268,182 BioMarin Pharmaceutical, Inc.* 10,500 1,043,910 Bluebird Bio, Inc.* 6,100 348,798 Incyte Corp.* 11,700 1,055,457 Medivation, Inc.* 11,400 729,486 Portola Pharmaceuticals, Inc.* 15,700 407,572 TESARO, Inc.* 8,100 755,244 Ultragenyx Pharmaceutical, Inc.* 5,400 341,712 United Therapeutics Corp.* 5,300 641,353 Vertex Pharmaceuticals, Inc.* 8,700 843,900 BROADCASTING—0.7% CBS Corp., Cl. B 20,700 - 15 - THE ALGER FUNDS |ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—2.1% Allegion PLC. 26,200 $ 1,896,618 Fortune Brands Home & Security, Inc. 25,300 1,600,731 CASINOS & GAMING—0.6% Red Rock Resorts, Inc., Cl. A* 45,400 COMMUNICATIONS EQUIPMENT—2.0% F5 Networks, Inc.* 10,922 1,347,993 Palo Alto Networks, Inc.* 14,800 1,937,172 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.9% Wabtec Corp. 20,700 DATA PROCESSING & OUTSOURCED SERVICES—5.0% Alliance Data Systems Corp.* 1,900 440,078 Euronet Worldwide, Inc.* 9,100 693,966 Fiserv, Inc.* 19,900 2,196,164 MAXIMUS, Inc. 21,600 1,272,672 Sabre Corp. 44,500 1,297,175 Vantiv, Inc., CL. A* 10,700 586,039 WNS Holdings Ltd.#* 62,200 1,745,954 DISTILLERS & VINTNERS—0.4% Constellation Brands Inc., Cl. A 3,800 ELECTRICAL COMPONENTS & EQUIPMENT—0.3% Acuity Brands, Inc. 1,600 ELECTRONIC COMPONENTS—0.4% Dolby Laboratories Inc., Cl. A 11,600 ENVIRONMENTAL & FACILITIES SERVICES—0.9% Stericycle, Inc.* 16,100 FOOD DISTRIBUTORS—1.1% Performance Food Group Co.* 67,500 GENERAL MERCHANDISE STORES—2.5% Dollar General Corp. 21,800 2,065,332 Dollar Tree, Inc.* 22,400 2,156,896 HEALTH CARE EQUIPMENT—5.5% ABIOMED, Inc.* 15,400 1,816,738 DexCom, Inc.* 29,700 2,739,231 Edwards Lifesciences Corp.* 20,000 2,290,400 IDEXX Laboratories, Inc.* 17,000 1,594,430 Insulet Corp.* 8,200 290,198 Masimo Corp.* 8,000 423,760 HEALTH CARE FACILITIES—3.4% Acadia Healthcare Co., Inc.* 20,400 1,152,600 Amsurg Corp.* 16,300 1,222,663 Universal Health Services, Inc., Cl. B 13,000 1,683,890 - 16 - THE ALGER FUNDS |ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—(CONT.) VCA Antech, Inc.* 22,700 $ 1,619,418 HEALTH CARE SERVICES—0.3% Diplomat Pharmacy, Inc.* 14,400 HOME ENTERTAINMENT SOFTWARE—1.1% Electronic Arts, Inc.* 24,600 HOTELS RESORTS & CRUISE LINES—4.0% Carnival Corp. 42,900 2,004,288 Diamond Resorts International, Inc.* 27,000 814,860 Norwegian Cruise Line Holdings Ltd.* 45,400 1,934,040 Royal Caribbean Cruises Ltd. 26,900 1,948,636 HOUSEHOLD PRODUCTS—1.1% Church & Dwight Co., Inc. 17,900 HOUSEWARES & SPECIALTIES—2.4% Newell Brands, Inc. 76,267 INDUSTRIAL GASES—0.7% Air Products & Chemicals, Inc. 8,200 INDUSTRIAL MACHINERY—0.5% Colfax Corp.* 30,600 INTERNET SOFTWARE & SERVICES—1.9% comScore, Inc.* 30,800 799,260 Cornerstone OnDemand, Inc.* 11,000 475,090 LinkedIn Corp., Cl. A* 4,400 848,012 Palantir Technologies, Inc., Cl. A* ,@ 16,376 180,136 Q2 Holdings, Inc.* 8,100 240,408 Stamps.com, Inc.* 8,600 651,923 INVESTMENT BANKING & BROKERAGE—0.6% TD Ameritrade Holding Corp. 32,600 IT CONSULTING & OTHER SERVICES—1.0% EPAM Systems, Inc.* 5,800 407,392 InterXion Holding NV* 34,800 1,318,224 LEISURE PRODUCTS—0.9% Coach, Inc. 33,200 LIFE SCIENCES TOOLS & SERVICES—0.5% Charles River Laboratories International, Inc.* 7,800 685,854 Patheon NV* 6,700 173,262 METAL & GLASS CONTAINERS—0.8% Ball Corp. 18,700 OIL & GAS DRILLING—0.2% Patterson-UTI Energy, Inc. 19,600 OIL & GAS EQUIPMENT & SERVICES—0.1% Weatherford International PLC.* 37,500 OIL & GAS EXPLORATION & PRODUCTION—0.7% Devon Energy Corp. 8,500 325,380 - 17 - THE ALGER FUNDS |ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EXPLORATION & PRODUCTION—(CONT.) Newfield Exploration Co.* 5,000 $ 216,500 Pioneer Natural Resources Co. 4,200 682,794 PACKAGED FOODS & MEATS—2.7% ConAgra Foods, Inc. 5,700 266,532 Mead Johnson Nutrition Co., Cl. A 5,900 526,280 Pinnacle Foods, Inc. 17,900 898,759 The WhiteWave Foods Co.* 29,300 1,625,857 TreeHouse Foods, Inc.* 11,900 1,227,961 PHARMACEUTICALS—0.9% Aerie Pharmaceuticals, Inc.* 18,600 322,710 Akorn, Inc.* 8,400 287,532 Jazz Pharmaceuticals PLC.* 2,800 422,716 Pacira Pharmaceuticals, Inc.* 12,200 442,250 REGIONAL BANKS—1.1% Citizens Financial Group, Inc. 31,700 707,861 Signature Bank* 8,800 1,058,112 RESEARCH & CONSULTING SERVICES—1.5% Verisk Analytics, Inc., Cl. A* 29,700 SECURITY & ALARM SERVICES—0.9% Tyco International PLC. 33,600 SEMICONDUCTOR EQUIPMENT—0.6% Lam Research Corp. 11,000 SEMICONDUCTORS—4.7% Broadcom Ltd. 17,000 2,753,660 Cavium Networks, Inc.* 15,200 709,384 Microsemi Corp.* 26,200 1,021,800 NXP Semiconductors NV* 15,300 1,286,577 Skyworks Solutions, Inc. 31,500 2,079,630 SOFT DRINKS—0.5% Monster Beverage Corp.* 4,700 SPECIALIZED CONSUMER SERVICES—1.2% ServiceMaster Global Holdings, Inc.* 52,200 SPECIALIZED FINANCE—2.7% IntercontinentalExchange Group, Inc. 2,500 660,500 MarketAxess Holdings, Inc. 4,300 695,138 Moody's Corp. 4,000 424,040 MSCI, Inc. 8,000 688,320 S&P Global, Inc. 16,400 2,004,080 SPECIALTY CHEMICALS—3.5% Axalta Coating Systems Ltd.* 24,600 702,330 Balchem Corp. 17,400 1,111,338 Celanese Corp. 16,900 1,071,798 - 18 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALTY CHEMICALS—(CONT.) PPG Industries, Inc. 14,200 $ 1,486,882 The Sherwin-Williams Co. 4,700 1,408,731 SPECIALTY STORES—2.1% Signet Jewelers Ltd. 4,500 395,595 The Michaels Cos, Inc.* 25,900 682,724 Tractor Supply Co. 13,500 1,237,275 Ulta Salon, Cosmetics & Fragrance, Inc.* 4,200 1,097,082 SYSTEMS SOFTWARE—4.2% Fortinet, Inc.* 40,200 1,394,538 Proofpoint, Inc.* 14,300 1,084,941 Red Hat, Inc.* 8,300 624,907 ServiceNow, Inc.* 37,000 2,772,040 TubeMogul, Inc.* 96,400 1,080,644 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.3% Western Digital Corp. 11,200 TRADING COMPANIES & DISTRIBUTORS—1.6% HD Supply Holdings, Inc.* 61,700 2,232,923 SiteOne Landscape Supply, Inc.* 10,700 415,588 TRUCKING—0.7% Old Dominion Freight Line, Inc.* 17,600 TOTAL COMMON STOCKS (Cost $136,373,705) PREFERRED STOCKS—1.5% SHARES VALUE BIOTECHNOLOGY—1.0% Prosetta Biosciences, Inc.* ,@,(a) 219,610 992,637 Tolero Pharmaceuticals, Inc.* ,@,(a) 495,000 653,400 INTERNET SOFTWARE & SERVICES—0.5% Palantir Technologies, Inc., Cl. B* ,@ 66,787 734,657 Palantir Technologies, Inc., Cl. D* ,@ 8,701 95,711 TOTAL PREFERRED STOCKS (Cost $2,979,689) REAL ESTATE INVESTMENT TRUST—4.0% SHARES VALUE HEALTH CARE—0.5% Omega Healthcare Investors, Inc. 21,800 MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 30,800 SPECIALIZED—3.0% Crown Castle International Corp. 15,500 1,503,965 CyrusOne, Inc. 37,700 2,066,714 - 19 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—(CONT.) SHARES VALUE SPECIALIZED—(CONT.) Lamar Advertising Co., Cl. A 19,600 $ 1,330,056 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $6,457,114) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 314,956 (Cost $314,956) Total Investments (Cost $146,125,464) (b) 94.7 % Other Assets in Excess of Liabilities 5.3 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $146,302,481, amounted to $10,998,356 which consisted of aggregate gross unrealized appreciation of $19,207,560 and aggregate gross unrealized depreciation of $8,209,204. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 JS Kred SPV I, LLC. 06/26/15 $ % $ % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 3,015,024 1.82 % See Notes to Financial Statements - 20 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—94.0% SHARES VALUE AEROSPACE & DEFENSE—0.4% Hexcel Corp. 21,550 $ APPAREL ACCESSORIES & LUXURY GOODS—1.2% Ralph Lauren Corp. 28,600 APPAREL RETAIL—1.3% Burlington Stores, Inc.* 38,700 APPLICATION SOFTWARE—8.3% Blackbaud, Inc. 56,950 3,807,107 Ellie Mae, Inc.* 9,500 875,045 Fair Isaac Corp. 12,650 1,601,996 HubSpot, Inc.* 30,750 1,678,643 Manhattan Associates, Inc.* 38,000 2,205,900 Mobileye NV* 10,350 495,868 Splunk, Inc.* 41,000 2,564,140 Tyler Technologies, Inc.* 13,700 2,233,374 Ultimate Software Group, Inc.* 16,050 3,356,055 ASSET MANAGEMENT & CUSTODY BANKS—3.4% Affiliated Managers Group, Inc.* 20,950 3,075,041 WisdomTree Investments, Inc. 451,350 4,486,419 BIOTECHNOLOGY—6.0% ACADIA Pharmaceuticals, Inc.* 85,450 3,165,068 Alexion Pharmaceuticals, Inc.* 17,850 2,295,510 Halozyme Therapeutics, Inc.* 131,900 1,311,086 Incyte Corp.* 26,900 2,426,649 Neurocrine Biosciences, Inc.* 19,050 956,881 TESARO, Inc.* 25,500 2,377,620 Ultragenyx Pharmaceutical, Inc.* 17,750 1,123,220 BUILDING PRODUCTS—4.6% Allegion PLC. 55,400 4,010,406 Fortune Brands Home & Security, Inc. 37,100 2,347,317 Masonite International Corp.* 58,400 4,078,072 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.5% Wabtec Corp. 48,250 CONSUMER FINANCE—2.2% LendingClub Corp.* 1,072,450 DATA PROCESSING & OUTSOURCED SERVICES—1.4% Broadridge Financial Solutions 23,700 1,604,016 Euronet Worldwide, Inc.* 19,050 1,452,753 ELECTRONIC COMPONENTS—1.0% Dolby Laboratories Inc., Cl. A 45,250 ELECTRONIC EQUIPMENT MANUFACTURERS—1.5% FLIR Systems, Inc. 106,550 - 21 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC MANUFACTURING SERVICES—1.4% Trimble Navigation Ltd.* 118,730 $ FOOD DISTRIBUTORS—0.7% Performance Food Group Co.* 58,800 HEALTH CARE EQUIPMENT—8.1% Abaxis, Inc. 47,750 2,361,715 ABIOMED, Inc.* 29,350 3,462,419 Cantel Medical Corp. 61,150 4,093,993 DexCom, Inc.* 43,300 3,993,559 Insulet Corp.* 33,200 1,174,948 STERIS PLC. 28,200 2,000,790 Tactile Systems Technology, Inc.* 98,000 1,103,480 HEALTH CARE FACILITIES—2.6% Acadia Healthcare Co., Inc.* 20,550 1,161,075 Amsurg Corp.* 50,900 3,818,009 VCA Antech, Inc.* 12,900 920,286 HEALTH CARE SERVICES—0.7% Diplomat Pharmacy, Inc.* 43,650 HEALTH CARE SUPPLIES—2.4% DENTSPLY SIRONA, Inc. 26,800 1,716,272 Neogen Corp.* 68,650 3,786,048 HEALTH CARE TECHNOLOGY—3.2% Medidata Solutions, Inc.* 70,150 3,728,472 Veeva Systems, Inc., Cl. A* 62,500 2,374,375 Vocera Communications, Inc.* 68,215 1,008,900 HOME ENTERTAINMENT SOFTWARE—2.7% Activision Blizzard, Inc. 68,150 2,736,904 Take-Two Interactive Software, Inc.* 83,000 3,334,940 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.9% On Assignment, Inc.* 115,100 4,252,945 WageWorks, Inc.* 37,700 2,330,237 INDUSTRIAL MACHINERY—0.4% Colfax Corp.* 28,000 INTERNET SOFTWARE & SERVICES—5.1% Criteo SA#* 25,900 1,144,521 GrubHub, Inc.* 140,650 5,333,448 Match Group, Inc.* 268,300 4,225,725 Palantir Technologies, Inc., Cl. A* ,@ 81,310 894,410 LEISURE FACILITIES—0.4% Planet Fitness, Inc., Cl. A* 47,302 LIFE SCIENCES TOOLS & SERVICES—2.7% Bio-Techne Corp. 39,350 4,423,727 - 22 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LIFE SCIENCES TOOLS & SERVICES—(CONT.) Luminex Corp.* 76,150 $ 1,631,894 Patheon NV* 1,900 49,134 MANAGED HEALTH CARE—1.7% Centene Corp.* 55,750 MOVIES & ENTERTAINMENT—1.4% Lions Gate Entertainment Corp. 161,550 OIL & GAS EXPLORATION & PRODUCTION—0.4% Whiting Petroleum Corp.* 128,100 PACKAGED FOODS & MEATS—1.0% Amplify Snack Brands, Inc.* 72,150 1,028,859 TreeHouse Foods, Inc.* 11,350 1,171,206 PAPER PACKAGING—0.2% Sealed Air Corp. 11,650 PHARMACEUTICALS—1.5% Pacira Pharmaceuticals, Inc.* 6,000 217,500 The Medicines Co.* 78,900 3,085,779 RESEARCH & CONSULTING SERVICES—0.6% CoStar Group, Inc.* 6,750 RESTAURANTS—4.7% Shake Shack, Inc., Cl. A* 175,650 7,027,757 Wingstop, Inc. 133,900 3,481,400 SEMICONDUCTORS—4.1% Microsemi Corp.* 114,750 4,475,250 Monolithic Power Systems, Inc. 33,150 2,410,668 Skyworks Solutions, Inc. 34,900 2,304,098 SPECIALIZED CONSUMER SERVICES—1.4% ServiceMaster Global Holdings, Inc.* 83,800 SPECIALIZED FINANCE—3.7% IntercontinentalExchange Group, Inc. 4,300 1,136,060 MarketAxess Holdings, Inc. 44,400 7,177,704 SPECIALTY CHEMICALS—0.4% Balchem Corp. 14,600 SYSTEMS SOFTWARE—4.4% Proofpoint, Inc.* 52,450 3,979,381 ServiceNow, Inc.* 39,850 2,985,562 TubeMogul, Inc.* 259,746 2,911,753 TRADING COMPANIES & DISTRIBUTORS—1.3% HD Supply Holdings, Inc.* 79,300 - 23 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TRUCKING—1.1% Old Dominion Freight Line, Inc.* 35,050 $ TOTAL COMMON STOCKS (Cost $187,939,783) PREFERRED STOCKS—3.0% SHARES VALUE BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@,(a) 231,474 INTERNET SOFTWARE & SERVICES—1.8% Palantir Technologies, Inc., Cl. B* ,@ 331,607 3,647,677 Palantir Technologies, Inc., Cl. D* ,@ 43,203 475,233 PHARMACEUTICALS—0.7% Intarcia Therapeutics, Inc.* ,@ 49,317 TOTAL PREFERRED STOCKS (Cost $5,114,017) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 37,550 – (Cost $1) – REAL ESTATE INVESTMENT TRUST—2.8% SHARES VALUE SPECIALIZED—2.8% Crown Castle International Corp. 11,700 1,135,251 CyrusOne, Inc. 23,850 1,307,457 Lamar Advertising Co., Cl. A 57,250 3,884,985 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $5,353,238) Total Investments (Cost $198,407,039) (b) 99.8 % Other Assets in Excess of Liabilities 0.2 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $203,292,010, amounted to $22,109,099 which consisted of aggregate gross unrealized appreciation of $30,142,000 and aggregate gross unrealized depreciation of $8,032,901. - 24 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 Intarcia Therapeutics, Inc. 03/27/14 $ % $ % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 02/06/15 % % Total $ 7,693,510 3.40 % See Notes to Financial Statements - 25 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—92.8% SHARES VALUE AEROSPACE & DEFENSE—0.7% Hexcel Corp. 21,200 $ APPAREL ACCESSORIES & LUXURY GOODS—0.5% G-III Apparel Group Ltd.* 14,900 APPAREL RETAIL—2.4% American Eagle Outfitters, Inc. 75,500 1,352,960 Burlington Stores, Inc.* 22,600 1,729,126 APPLICATION SOFTWARE—12.9% American Software, Inc., Cl. A 176,151 1,942,946 ANSYS, Inc.* 6,900 616,584 Blackbaud, Inc. 36,300 2,426,655 Ellie Mae, Inc.* 10,000 921,100 Fair Isaac Corp. 7,500 949,800 Guidewire Software, Inc.* 17,900 1,100,313 HubSpot, Inc.* 22,100 1,206,439 Manhattan Associates, Inc.* 42,400 2,461,320 Paycom Software, Inc.* 29,800 1,406,858 Talend SA#* 6,800 173,400 Tyler Technologies, Inc.* 22,100 3,602,742 ASSET MANAGEMENT & CUSTODY BANKS—1.7% WisdomTree Investments, Inc. 224,098 AUTO PARTS & EQUIPMENT—0.8% Tenneco, Inc.* 17,500 AUTOMOTIVE RETAIL—0.9% Lithia Motors, Inc., Cl. A 13,400 BIOTECHNOLOGY—3.4% ACADIA Pharmaceuticals, Inc.* 49,300 1,826,072 Halozyme Therapeutics, Inc.* 34,600 343,924 Heron Therapeutics, Inc.* 17,900 297,498 Portola Pharmaceuticals, Inc.* 13,400 347,864 TESARO, Inc.* 13,300 1,240,092 Ultragenyx Pharmaceutical, Inc.* 6,700 423,976 BUILDING PRODUCTS—1.7% Masonite International Corp.* 32,500 COMMUNICATIONS EQUIPMENT—1.2% NetScout Systems, Inc.* 54,300 CONSUMER FINANCE—1.4% LendingClub Corp.* 402,400 DATA PROCESSING & OUTSOURCED SERVICES—2.1% Euronet Worldwide, Inc.* 22,100 1,685,346 MAXIMUS, Inc. 18,400 1,084,128 ELECTRONIC COMPONENTS—2.0% Dolby Laboratories Inc., Cl. A 18,500 930,735 DTS, Inc.* 60,700 1,686,853 - 26 - THE ALGER FUNDS |ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC EQUIPMENT MANUFACTURERS—3.0% Cognex Corp. 59,100 $ 2,669,547 FLIR Systems, Inc. 39,800 1,296,684 FOOD DISTRIBUTORS—1.0% Performance Food Group Co.* 48,600 HEALTH CARE EQUIPMENT—7.3% Abaxis, Inc. 42,600 2,106,996 ABIOMED, Inc.* 19,200 2,265,024 Cantel Medical Corp. 39,000 2,611,050 Inogen, Inc.* 18,700 1,004,938 STERIS PLC. 13,100 929,445 Tactile Systems Technology, Inc.* 56,600 637,316 HEALTH CARE FACILITIES—3.1% Amsurg Corp.* 17,600 1,320,176 Surgery Partners, Inc.* 38,800 703,444 VCA Antech, Inc.* 29,000 2,068,860 HEALTH CARE SUPPLIES—5.1% Meridian Bioscience, Inc. 39,200 758,912 Neogen Corp.* 63,800 3,518,570 Quidel Corp.* 102,700 2,341,560 HEALTH CARE TECHNOLOGY—4.4% Medidata Solutions, Inc.* 47,900 2,545,885 Veeva Systems, Inc., Cl. A* 49,800 1,891,902 Vocera Communications, Inc.* 92,300 1,365,117 HOME ENTERTAINMENT SOFTWARE—1.3% Take-Two Interactive Software, Inc.* 42,600 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.8% On Assignment, Inc.* 37,900 1,400,405 WageWorks, Inc.* 36,400 2,249,884 INDUSTRIAL MACHINERY—2.7% Proto Labs, Inc.* 31,900 1,755,776 Sun Hydraulics Corp. 57,500 1,736,500 INTERNET SOFTWARE & SERVICES—5.7% comScore, Inc.* 5,000 129,750 Cvent, Inc.* 19,500 636,090 GrubHub, Inc.* 66,800 2,533,056 NIC, Inc. 55,700 1,298,924 SPS Commerce, Inc.* 16,900 1,070,108 Stamps.com, Inc.* 23,100 1,751,095 LEISURE FACILITIES—0.6% Planet Fitness, Inc., Cl. A* 36,600 - 27 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LIFE SCIENCES TOOLS & SERVICES—4.3% Bio-Techne Corp. 28,500 $ 3,203,970 Luminex Corp.* 84,300 1,806,549 Patheon NV* 1,100 28,446 PRA Health Sciences, Inc.* 13,000 602,940 MANAGED HEALTH CARE—0.7% Molina Healthcare, Inc.* 15,900 MOVIES & ENTERTAINMENT—0.7% Lions Gate Entertainment Corp. 44,400 OIL & GAS EQUIPMENT & SERVICES—0.5% RPC, Inc.* 45,100 OIL & GAS EXPLORATION & PRODUCTION—1.1% Parsley Energy, Inc., Cl. A* 20,100 573,051 QEP Resources, Inc. 43,700 795,340 PACKAGED FOODS & MEATS—1.1% TreeHouse Foods, Inc.* 13,300 PHARMACEUTICALS—1.2% Pacira Pharmaceuticals, Inc.* 24,400 884,500 The Medicines Co.* 17,500 684,425 REGIONAL BANKS—0.7% Boston Private Financial Holdings, Inc. 78,600 RESTAURANTS—3.9% Dave & Buster's Entertainment, Inc.* 20,700 921,150 Shake Shack, Inc., Cl. A* 69,400 2,776,694 Wingstop, Inc. 53,900 1,401,400 SEMICONDUCTORS—3.1% Cavium Networks, Inc.* 18,000 840,060 Microsemi Corp.* 41,297 1,610,583 Monolithic Power Systems, Inc. 21,100 1,534,392 SPECIALTY CHEMICALS—1.9% Balchem Corp. 39,000 SPECIALTY STORES—1.0% Five Below, Inc.* 25,455 SYSTEMS SOFTWARE—2.9% Proofpoint, Inc.* 30,100 2,283,687 TubeMogul, Inc.* 135,649 1,520,625 TRADING COMPANIES & DISTRIBUTORS—1.0% SiteOne Landscape Supply, Inc.* 8,100 314,604 Watsco, Inc. 6,900 993,876 TOTAL COMMON STOCKS (Cost $106,273,871) - 28 - THE ALGER FUNDS |ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) PREFERRED STOCKS—0.3% SHARES VALUE BIOTECHNOLOGY—0.3% Prosetta Biosciences, Inc.* ,@,(a) 50,688 $ 229,109 Tolero Pharmaceuticals, Inc.* ,@,(a) 148,237 195,673 TOTAL PREFERRED STOCKS (Cost $675,194) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 9,700 – Neuralstem, Inc., 1/8/2019* ,@ 77,950 – – TOTAL RIGHTS (Cost $0) – REAL ESTATE INVESTMENT TRUST—3.4% SHARES VALUE SPECIALIZED—3.4% CyrusOne, Inc. 44,500 2,439,490 Sovran Self Storage, Inc. 20,000 2,047,400 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,140,908) SPECIAL PURPOSE VEHICLE—0.3% SHARES VALUE CONSUMER FINANCE—0.3% JS Kred SPV I, LLC. @ 290,078 (Cost $290,078) Total Investments (Cost $110,380,051) (b) 96.8 % Other Assets in Excess of Liabilities 3.2 % NET ASSETS 100.0 % $ - 29 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $112,230,488, amounted to $14,028,171 which consisted of aggregate gross unrealized appreciation of $20,394,690 and aggregate gross unrealized depreciation of $6,366,519. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 JS Kred SPV I, LLC. 6/26/15 $ % $ % Prosetta Biosciences, Inc. 02/06/15 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 754,949 0.58 % See Notes to Financial Statements - 30 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—94.1% SHARES VALUE APPLICATION SOFTWARE—19.1% American Software, Inc., Cl. A 222,545 $ 2,454,671 ANSYS, Inc.* 19,700 1,760,392 Blackbaud, Inc. 82,255 5,498,747 Ellie Mae, Inc.* 19,645 1,809,501 Fair Isaac Corp. 8,590 1,087,838 Guidewire Software, Inc.* 22,705 1,395,676 HubSpot, Inc.* 47,960 2,618,137 Manhattan Associates, Inc.* 88,585 5,142,359 Paycom Software, Inc.* 24,725 1,167,267 Tyler Technologies, Inc.* 34,443 5,614,898 BIOTECHNOLOGY—2.6% Incyte Corp.* 42,830 COMMUNICATIONS EQUIPMENT—2.3% NetScout Systems, Inc.* 123,250 ELECTRONIC COMPONENTS—3.0% Dolby Laboratories Inc., Cl. A 43,890 2,208,106 DTS, Inc.* 79,757 2,216,447 ELECTRONIC EQUIPMENT MANUFACTURERS—3.7% Cognex Corp. 122,980 HEALTH CARE EQUIPMENT—15.0% Abaxis, Inc. 53,737 2,657,832 ABIOMED, Inc.* 24,465 2,886,136 Cantel Medical Corp. 112,185 7,510,786 DexCom, Inc.* 42,945 3,960,817 Inogen, Inc.* 58,095 3,122,025 Insulet Corp.* 45,255 1,601,575 Tactile Systems Technology, Inc.* 64,700 728,522 HEALTH CARE FACILITIES—1.9% VCA Antech, Inc.* 40,035 HEALTH CARE SUPPLIES—8.2% Endologix, Inc.* 154,421 2,178,880 Meridian Bioscience, Inc. 134,485 2,603,630 Neogen Corp.* 84,094 4,637,784 Quidel Corp.* 127,590 2,909,052 HEALTH CARE TECHNOLOGY—8.4% Medidata Solutions, Inc.* 103,891 5,521,807 Veeva Systems, Inc., Cl. A* 119,240 4,529,928 Vocera Communications, Inc.* 165,179 2,442,997 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.7% WageWorks, Inc.* 65,379 INDUSTRIAL MACHINERY—3.2% Proto Labs, Inc.* 51,865 2,854,650 - 31 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDUSTRIAL MACHINERY—(CONT.) Sun Hydraulics Corp. 64,110 $ 1,936,122 INTERNET SOFTWARE & SERVICES—5.1% Cvent, Inc.* 44,375 1,447,513 NIC, Inc. 82,520 1,924,366 SPS Commerce, Inc.* 23,470 1,486,120 Stamps.com, Inc.* 36,696 2,781,740 LIFE SCIENCES TOOLS & SERVICES—4.4% Bio-Techne Corp. 42,075 4,730,071 Luminex Corp.* 83,751 1,794,784 PHARMACEUTICALS—1.3% Heska Corp.* 44,249 RESTAURANTS—2.5% Shake Shack, Inc., Cl. A* 63,200 2,528,632 Wingstop, Inc. 48,953 1,272,778 SEMICONDUCTORS—1.5% Monolithic Power Systems, Inc. 29,930 SPECIALIZED FINANCE—1.0% MarketAxess Holdings, Inc. 9,435 SPECIALTY CHEMICALS—3.4% Balchem Corp. 80,238 SYSTEMS SOFTWARE—4.8% Proofpoint, Inc.* 55,936 4,243,864 TubeMogul, Inc.* 265,614 2,977,533 TOTAL COMMON STOCKS (Cost $124,673,764) PREFERRED STOCKS—0.0% SHARES VALUE BIOTECHNOLOGY—0.0% Tolero Pharmaceuticals, Inc.* ,@,(a) 10,097 PHARMACEUTICALS—0.0% Intarcia Therapeutics, Inc.* ,@ 759 TOTAL PREFERRED STOCKS (Cost $55,038) Total Investments (Cost $124,728,802) (b) 94.1 % Other Assets in Excess of Liabilities 5.9 % NET ASSETS 100.0 % $ * Non-income producing security. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. - 32 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) (b) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $125,463,437, amounted to $15,292,736 which consisted of aggregate gross unrealized appreciation of $16,723,236 and aggregate gross unrealized depreciation of $1,430,500. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 Intarcia Therapeutics, Inc. 03/27/14 $ % $ % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 38,413 0.02 % See Notes to Financial Statements - 33 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—94.8% SHARES VALUE BIOTECHNOLOGY—29.6% ACADIA Pharmaceuticals, Inc.* 59,600 $ 2,207,584 Alexion Pharmaceuticals, Inc.* 11,500 1,478,900 Amicus Therapeutics, Inc.* 110,150 740,208 ARIAD Pharmaceuticals, Inc.* 82,000 779,820 Bavarian Nordic A/S* 7,950 303,212 Bellicum Pharmaceuticals, Inc.* 50,000 794,000 Biogen, Inc.* 14,750 4,276,467 BioMarin Pharmaceutical, Inc.* 55,500 5,517,810 Bluebird Bio, Inc.* 13,500 771,930 Calithera Biosciences, Inc.* 10,000 31,700 Catabasis Pharmaceuticals, Inc.* 85,782 329,403 Celgene Corp.* 15,500 1,738,945 Celldex Therapeutics, Inc.* 53,200 245,784 Chimerix, Inc.* 36,150 144,238 Five Prime Therapeutics, Inc.* 14,400 729,936 Global Blood Therapeutics, Inc.* 17,000 303,960 Halozyme Therapeutics, Inc.* 123,000 1,222,620 Heron Therapeutics, Inc.* 16,000 265,920 Incyte Corp.* 42,500 3,833,925 Ironwood Pharmaceuticals, Inc.* 13,000 183,690 Lexicon Pharmaceuticals, Inc.* 8,000 130,560 Medivation, Inc.* 25,000 1,599,750 Novavax, Inc.* 70,000 512,400 Otonomy, Inc.* 23,150 332,434 Sarepta Therapeutics, Inc.* 70,000 1,769,600 Spark Therapeutics, Inc.* 14,000 811,160 TESARO, Inc.* 14,850 1,384,614 TG Therapeutics, Inc.* 70,000 413,700 Ultragenyx Pharmaceutical, Inc.* 5,000 316,400 United Therapeutics Corp.* 2,500 302,525 Vertex Pharmaceuticals, Inc.* 47,400 4,597,800 HEALTH CARE EQUIPMENT—20.4% ABIOMED, Inc.* 29,000 3,421,130 Baxter International, Inc. 25,000 1,200,500 Boston Scientific Corp.* 85,000 2,063,800 CR Bard, Inc. 5,000 1,118,650 DexCom, Inc.* 38,000 3,504,740 Edwards Lifesciences Corp.* 40,000 4,580,800 Hologic, Inc.* 4,000 153,960 IDEXX Laboratories, Inc.* 19,000 1,782,010 Inogen, Inc.* 4,000 214,960 Insulet Corp.* 12,000 424,680 Intuitive Surgical, Inc.* 950 660,972 Masimo Corp.* 11,500 609,155 Medtronic PLC. 22,000 1,927,860 Nevro Corp.* 13,000 1,075,100 Stryker Corp. 26,000 3,023,280 - 34 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT—(CONT.) Teleflex, Inc. 3,000 $ 540,930 HEALTH CARE FACILITIES—9.6% Acadia Healthcare Co., Inc.* 22,000 1,243,000 Amsurg Corp.* 27,000 2,025,270 HCA Holdings, Inc.* 40,000 3,085,200 Surgical Care Affiliates, Inc.* 16,500 858,165 Universal Health Services, Inc., Cl. B 17,800 2,305,634 VCA Antech, Inc.* 40,000 2,853,600 HEALTH CARE SERVICES—0.8% BioTelemetry, Inc.* 15,000 285,300 Diplomat Pharmacy, Inc.* 20,000 718,600 HEALTH CARE SUPPLIES—1.5% Endologix, Inc.* 31,000 437,410 The Spectranetics Corp.* 22,000 509,960 West Pharmaceutical Services, Inc. 12,000 963,360 HEALTH CARE TECHNOLOGY—0.3% Evolent Health, Inc.* 18,000 LIFE SCIENCES TOOLS & SERVICES—1.7% Charles River Laboratories International, Inc.* 14,500 1,274,985 NanoString Technologies, Inc.* 37,000 502,830 Patheon NV* 13,000 336,180 MANAGED HEALTH CARE—6.4% Aetna, Inc. 12,000 1,382,520 Centene Corp.* 12,000 846,600 Humana, Inc. 4,000 690,200 UnitedHealth Group, Inc. 36,900 5,284,080 PHARMACEUTICALS—24.5% Aerie Pharmaceuticals, Inc.* 35,000 607,250 Akorn, Inc.* 42,000 1,437,660 Alcobra Ltd.* 28,500 121,980 Allergan PLC.* 11,567 2,925,873 AstraZeneca PLC# 5,000 170,700 Bristol-Myers Squibb Co. 106,350 7,956,043 Cempra, Inc.* 41,150 739,466 Dermira, Inc.* 38,000 1,275,280 Eli Lilly & Co. 65,000 5,387,850 Emmaus Life Sciences, Inc.* ,@ 479,063 143,719 GlaxoSmithKline PLC.# 42,000 1,892,940 GW Pharmaceuticals PLC.#* 2,250 212,220 Intra-Cellular Therapies, Inc.* 5,200 212,160 Nektar Therapeutics* 40,000 691,600 Novo Nordisk A/S# 17,850 1,016,914 - 35 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—(CONT.) Pacira Pharmaceuticals, Inc.* 13,000 $ 471,250 Redhill Biopharma Ltd.#* 22,500 295,425 Shire PLC.# 25,600 4,969,472 Supernus Pharmaceuticals, Inc.* 28,500 633,270 Theravance Biopharma, Inc.* 16,000 408,160 TOTAL COMMON STOCKS (Cost $113,935,966) PREFERRED STOCKS—5.0% SHARES VALUE BIOTECHNOLOGY—4.8% Prosetta Biosciences, Inc.* ,@,(a) 897,366 4,056,095 Tolero Pharmaceuticals, Inc.* ,@,(a) 1,638,547 2,162,882 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc.* ,@ 8,965 TOTAL PREFERRED STOCKS (Cost $9,270,545) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 21,800 – Neuralstem, Inc., 1/8/2019* ,@ 344,125 – – PHARMACEUTICALS—–% Emmaus Life Sciences, Inc., 9/11/2018* ,@ 320,000 – TOTAL RIGHTS (Cost $1) – Total Investments (Cost $123,206,512) (b) 99.8 % Other Assets in Excess of Liabilities 0.2 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $124,083,485, amounted to $4,401,153 which consisted of aggregate gross unrealized appreciation of $17,626,863 and aggregate gross unrealized depreciation of $13,225,710. - 36 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 Emmaus Life Sciences, Inc. 9/9/2013 $ % $ % Emmaus Life Sciences, Inc. 6/6/2014 % % Emmaus Life Sciences, Inc., 9/9/2013 % % Rights Intarcia Therapeutics, Inc. 3/27/2014 % % Prosetta Biosciences, Inc. 2/6/2015 % % Tolero Pharmaceuticals, Inc. 8/1/2014 % % Tolero Pharmaceuticals, Inc. 10/31/2014 % % Total $ 6,658,989 5.17 % See Notes to Financial Statements - 37 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—92.8% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 5,064 $ AEROSPACE & DEFENSE—4.8% General Dynamics Corp. 7,200 1,057,608 Honeywell International, Inc. 18,000 2,093,940 The Boeing Co. 12,020 1,606,593 AIR FREIGHT & LOGISTICS—0.8% United Parcel Service, Inc., Cl. B 7,300 AIRPORT SERVICES—0.8% Macquarie Infrastructure Corp. 9,780 APPAREL RETAIL—1.0% L Brands, Inc. 6,300 465,570 VF Corp. 7,700 480,711 ASSET MANAGEMENT & CUSTODY BANKS—1.5% BlackRock, Inc. 4,100 AUTO PARTS & EQUIPMENT—1.1% Delphi Automotive PLC. 15,500 BIOTECHNOLOGY—1.5% Amgen, Inc. 4,100 705,323 Gilead Sciences, Inc. 9,700 770,859 BREWERS—1.0% Molson Coors Brewing Co., Cl. B 9,800 CABLE & SATELLITE—1.9% Comcast Corporation, Cl. A 28,100 CASINOS & GAMING—0.5% Las Vegas Sands Corp. 9,500 COMMUNICATIONS EQUIPMENT—1.3% Cisco Systems, Inc. 41,100 CONSUMER ELECTRONICS—0.6% Garmin Ltd. 11,100 CONSUMER FINANCE—0.7% Discover Financial Services 11,800 DIVERSIFIED BANKS—4.7% JPMorgan Chase & Co. 41,461 2,652,260 Wells Fargo & Co. 40,900 1,961,973 DIVERSIFIED CHEMICALS—0.9% The Dow Chemical Co. 16,500 DRUG RETAIL—1.9% CVS Caremark Corp. 15,600 1,446,432 Walgreens Boots Alliance, Inc. 6,100 483,425 ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Eaton Corp., PLC. 8,200 FERTILIZERS & AGRICULTURAL CHEMICALS—0.5% Monsanto Co. 2,700 288,279 - 38 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FERTILIZERS & AGRICULTURAL CHEMICALS—(CONT.) Potash Corporation of Saskatchewan, Inc. 13,800 $ 215,280 HEALTH CARE EQUIPMENT—0.9% Becton Dickinson and Co. 5,100 HOME IMPROVEMENT RETAIL—2.3% The Home Depot, Inc. 16,700 HOTELS RESORTS & CRUISE LINES—0.6% Royal Caribbean Cruises Ltd. 8,400 HOUSEHOLD PRODUCTS—1.6% The Procter & Gamble Co. 18,225 HYPERMARKETS & SUPER CENTERS—0.9% Wal-Mart Stores, Inc. 11,700 INDUSTRIAL CONGLOMERATES—2.1% General Electric Co. 68,347 INTEGRATED OIL & GAS—3.9% Exxon Mobil Corp. 32,100 2,855,295 TOTAL SA# 21,900 1,053,390 INTEGRATED TELECOMMUNICATION SERVICES—3.8% AT&T, Inc. 30,300 1,311,687 Verizon Communications, Inc. 43,829 2,428,565 INTERNET SOFTWARE & SERVICES—4.5% Alphabet, Inc., Cl. A* 2,005 1,586,637 Alphabet, Inc., Cl. C* 2,010 1,545,268 Facebook, Inc., Cl. A* 10,900 1,350,946 INVESTMENT BANKING & BROKERAGE—2.0% Morgan Stanley 51,500 1,479,595 TD Ameritrade Holding Corp. 18,100 549,516 LEISURE FACILITIES—0.7% Six Flags Entertainment Corp. 12,700 LEISURE PRODUCTS—1.3% Coach, Inc. 15,700 676,827 Mattel, Inc. 17,300 577,474 MANAGED HEALTH CARE—2.5% Aetna, Inc. 11,000 1,267,310 UnitedHealth Group, Inc. 8,500 1,217,200 MOVIES & ENTERTAINMENT—0.8% Time Warner, Inc. 10,000 MULTI-LINE INSURANCE—0.7% Hartford Financial Services Group, Inc. 16,900 MULTI-UTILITIES—0.7% Sempra Energy 6,500 - 39 - THE ALGER FUNDS |ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EQUIPMENT & SERVICES—0.9% Halliburton Company 19,500 $ OIL & GAS EXPLORATION & PRODUCTION—0.9% ConocoPhillips 21,000 OTHER DIVERSIFIED FINANCIAL SERVICES—1.0% Bank of America Corp. 65,900 PACKAGED FOODS & MEATS—0.9% The Kraft Heinz Co. 10,900 PHARMACEUTICALS—10.1% Bristol-Myers Squibb Co. 27,900 2,087,199 Eli Lilly & Co. 20,500 1,699,245 GlaxoSmithKline PLC.# 17,100 770,697 Johnson & Johnson 20,000 2,504,600 Pfizer, Inc. 59,099 2,180,162 Roche Holding AG# 23,800 763,742 RAILROADS—1.2% CSX Corp. 42,100 RESTAURANTS—1.7% Darden Restaurants, Inc. 8,100 498,636 McDonald's Corp. 9,800 1,152,970 SECURITY & ALARM SERVICES—1.1% Tyco International PLC. 25,000 SEMICONDUCTOR EQUIPMENT—0.7% Kla-Tencor Corp. 9,700 SEMICONDUCTORS—4.0% Broadcom Ltd. 10,900 1,765,582 Intel Corp. 42,000 1,464,120 QUALCOMM, Inc. 12,100 757,218 SOFT DRINKS—3.1% PepsiCo, Inc. 19,800 2,156,616 The Coca-Cola Co. 20,700 903,141 SPECIALIZED FINANCE—1.4% CME Group, Inc. 13,350 SYSTEMS SOFTWARE—3.7% Microsoft Corp. 65,400 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.2% Apple, Inc. 32,655 3,402,978 Western Digital Corp. 15,200 722,152 TOBACCO—2.6% Altria Group, Inc. 37,415 TOTAL COMMON STOCKS (Cost $63,200,296) - 40 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) CONVERTIBLE PREFERRED STOCKS—0.7% SHARES VALUE PHARMACEUTICALS—0.7% Allergan PLC., 5.50%, 3/1/2018 770 $ (Cost $770,000) PREFERRED STOCKS—0.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., Cl. A* ,@,(a) 43,672 13,975 Choicestream, Inc., Cl. B* ,@,(a) 89,234 28,555 TOTAL PREFERRED STOCKS (Cost $88,465) MASTER LIMITED PARTNERSHIP—1.8% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.4% The Blackstone Group LP. 50,400 OIL & GAS STORAGE & TRANSPORTATION—0.4% Cheniere Energy Partners LP. 16,300 TOTAL MASTER LIMITED PARTNERSHIP (Cost $1,685,765) REAL ESTATE INVESTMENT TRUST—3.2% SHARES VALUE HEALTH CARE—0.9% Welltower, Inc. 11,100 MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 22,200 SPECIALIZED—1.7% Crown Castle International Corp. 8,400 815,052 Lamar Advertising Co., Cl. A 12,600 855,036 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,584,853) Total Investments (Cost $68,329,379) (b) 98.5 % Other Assets in Excess of Liabilities 1.5 % NET ASSETS 100.0 % $ - 41 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments July 31, 2016 (Unaudited) (Continued) (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $68,071,258, amounted to $29,535,758 which consisted of aggregate gross unrealized appreciation of $30,845,584 and aggregate gross unrealized depreciation of $1,309,826. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 Choicestream, Inc. 03/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 07/10/14 % % Total $ 44,150 0.04 % See Notes to Financial Statements - 42 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Funds (the “Trust”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Trust operates as a series company currently offering an unlimited number of shares of beneficial interest in eight funds — Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Growth Opportunities Fund, Alger Health Sciences Fund and Alger Growth & Income Fund (collectively, the “Funds” or individually, each a “Fund”). The Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Growth Opportunities Fund and Alger Health Sciences Fund normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. The Alger Growth & Income Fund also invests primarily in equity securities but has an investment objective of both capital appreciation and current income. Each Fund offers one or more of the following share classes: Class A, B, C, I and Z. Class A shares are generally subject to an initial sales charge while Class B and C shares are generally subject to a deferred sales charge. Class B shares will automatically convert to Class A shares eight years after the end of the calendar month in which the order to purchase was accepted. The conversion is completed without the imposition of any sales charges or other fees. Class I and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings, except that each share class bears the costs of its plan of distribution, if it maintains one, and transfer agency and sub-transfer agency services. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations - 43 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment manager, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs - 44 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Trust’s Board of Trustees (“Board”) and comprised of representatives of the Trust’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars, foreign cash and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of July 31, 2016 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. - 45 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Capital Appreciation Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 440,044,059 $ 440,017,513 — $ 26,546 Consumer Staples 184,056,901 184,056,901 — — Energy 45,530,161 45,530,161 — — Financials 23,034,682 23,034,682 — — Health Care 520,930,174 520,930,174 — — Industrials 220,886,110 220,886,110 — — Information Technology 942,884,461 941,198,359 — 1,686,102 Materials 24,924,839 24,924,839 — — Telecommunication Services 43,178,143 43,178,143 — — TOTAL COMMON STOCKS $ $ — $ MASTER LIMITED PARTNERSHIP Financials 17,307,828 17,307,828 — — PREFERRED STOCKS Consumer Discretionary 756,892 — — 756,892 Health Care 2,534,340 — — 2,534,340 Information Technology 7,772,325 — — 7,772,325 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 26,178,133 26,178,133 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger International Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 19,146,124 $ 2,434,738 $ 16,711,386 — Consumer Staples 25,502,570 5,547,246 19,955,324 — Energy 15,772,468 5,153,299 10,619,169 — Financials 31,478,290 5,822,436 25,655,854 — Health Care 28,122,982 9,265,000 18,857,982 — Industrials 15,333,052 — 15,333,052 — Information Technology 29,307,568 14,845,413 14,462,155 — Materials 7,802,999 1,134,736 6,668,263 — Telecommunication Services 8,321,304 — 8,321,304 — Utilities 10,111,513 3,281,221 6,830,292 — TOTAL COMMON STOCKS $ $ $ — TOTAL INVESTMENTS IN SECURITIES $ $ $ — - 46 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 36,297,328 $ 36,297,328 — — Consumer Staples 9,536,640 9,536,640 — — Energy 1,817,718 1,817,718 — — Financials 7,694,967 7,694,967 — — Health Care 24,120,658 24,120,658 — — Industrials 22,193,915 22,193,915 — — Information Technology 36,374,028 36,193,892 — 180,136 Materials 8,327,852 8,327,852 — — Telecommunication Services 1,556,500 1,556,500 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 1,646,037 — — 1,646,037 Information Technology 830,368 — — 830,368 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 6,546,343 6,546,343 — — SPECIAL PURPOSE VEHICLE Financials 358,483 — — 358,483 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger SMid Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ $ 23,644,697 — — Consumer Staples 3,813,537 3,813,537 — — Energy 944,097 944,097 — — Financials 20,829,943 20,829,943 — — Health Care 65,269,917 65,269,917 — — Industrials 27,387,946 27,387,946 — — Information Technology 68,902,030 68,007,620 — 894,410 Materials 1,482,149 1,482,149 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 2,676,190 — — 2,676,190 Information Technology 4,122,910 — — 4,122,910 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 6,327,693 6,327,693 — — RIGHTS Health Care — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 47 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Small Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 13,859,479 $ 13,859,479 — — Consumer Staples 2,706,011 2,706,011 — — Energy 2,021,890 2,021,890 — — Financials 5,039,254 5,039,254 — — Health Care 38,662,730 38,662,730 — — Industrials 11,635,724 11,635,724 — — Information Technology 44,600,802 44,600,802 — — Materials 2,490,930 2,490,930 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 424,782 — — 424,782 REAL ESTATE INVESTMENT TRUST Financials 4,486,890 4,486,890 — — RIGHTS Health Care — SPECIAL PURPOSE VEHICLE Financials 330,167 — — 330,167 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Small Cap Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 3,801,410 $ 3,801,410 — — Financials 1,525,262 1,525,262 — — Health Care 62,419,212 62,419,212 — — Industrials 8,831,848 8,831,848 — — Information Technology 59,015,227 59,015,227 — — Materials 5,124,801 5,124,801 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 38,413 — — 38,413 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 48 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Health Sciences Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Health Care $ 121,969,368 $ 121,522,437 $ 303,212 $ 143,719 PREFERRED STOCKS Health Care 6,515,270 — — 6,515,270 RIGHTS Health Care — TOTAL INVESTMENTS IN SECURITIES $ Alger Growth & Income Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 12,278,738 $ 12,277,118 — $ 1,620 Consumer Staples 11,879,055 11,879,055 — — Energy 5,617,275 5,617,275 — — Financials 11,808,941 11,808,941 — — Health Care 14,863,937 14,863,937 — — Industrials 11,277,139 11,277,139 — — Information Technology 18,290,943 18,290,943 — — Materials 1,389,114 1,389,114 — — Telecommunication Services 3,740,252 3,740,252 — — Utilities 727,220 727,220 — — TOTAL COMMON STOCKS $ $ — $ CONVERTIBLE PREFERRED STOCKS Health Care 690,182 690,182 — — MASTER LIMITED PARTNERSHIP Energy 454,281 454,281 — — Financials 1,352,736 1,352,736 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — PREFERRED STOCKS Consumer Discretionary 42,530 — — 42,530 REAL ESTATE INVESTMENT TRUST Financials 3,194,673 3,194,673 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 49 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Fund Common Stocks Opening balance at November 1, 2015 $ 1,414,379 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 298,269 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 1,712,648 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 298,269 Alger Capital Appreciation Fund Preferred Stocks Opening balance at November 1, 2015 $ 10,241,974 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 821,583 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 11,063,557 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 821,583 - 50 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Fund Common Stocks Opening balance at November 1, 2015 $ 147,384 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 32,752 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 180,136 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 32,752 Alger Mid Cap Growth Fund Preferred Stocks Opening balance at November 1, 2015 $ 3,160,606 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (684,201) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 2,476,405 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ (684,201) - 51 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Mid Cap Growth Fund Vehicle Opening balance at November 1, 2015 $ 314,956 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 43,527 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 358,483 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 43,527 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Fund Common Stocks Opening balance at November 1, 2015 $ 731,790 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 162,620 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 894,410 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 162,620 - 52 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Fund Preferred Stocks Opening balance at November 1, 2015 $ 6,273,187 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 525,913 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 6,799,100 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 525,913 Alger SMid Cap Growth Fund Rights Opening balance at November 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ — - 53 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Fund Preferred Stocks Opening balance at November 1, 2015 $ 675,194 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (250,412) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 424,782 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 424,782 Alger Small Cap Growth Fund Rights Opening balance at November 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ — - 54 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Small Cap Growth Fund Vehicle Opening balance at November 1, 2015 $ 290,078 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 40,089 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 330,167 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 40,089 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Focus Fund Preferred Stocks Opening balance at November 1, 2015 $ 59,052 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (20,639) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 38,413 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ (20,639) - 55 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Health Sciences Fund Common Stocks Opening balance at November 1, 2015 $ 143,719 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 143,719 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ – Alger Health Sciences Fund Preferred Stocks Opening balance at November 1, 2015 $ 9,317,970 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (2,802,700) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 6,515,270 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ (2,802,700) - 56 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Health Sciences Fund Rights Opening balance at November 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ — FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Fund Common Stocks Opening balance at November 1, 2015 $ 2,127 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (507) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 1,620 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ (507) - 57 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Fund Preferred Stocks Opening balance at November 1, 2015 $ 55,821 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (13,291) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 42,530 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ (13,291) The following table provides quantitative information about our Level 3 fair value measurements of our investments as of July 31, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 58 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Fair Value Valuation Unobservable July 31, 2016 Methodology Input Input/ Range Alger Capital Appreciation Fund Common Stocks $ 26,546 Income Discount Rate 40% Approach Common Stocks 1,686,102 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue Preferred Stocks 756,892 Income Discount Rate 40% Approach Preferred Stocks 2,534,340 Discounted Cash Discount Rate 20% Flow Preferred Stocks 756,892 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue Alger Mid Cap Growth Fund Common Stocks 180,136 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue Preferred Stocks 830,368 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 992,637 Discounted Cash Discount Rate 28% Flow Preferred Stocks 653,400 Discounted Cash Discount Rate 20.7% Flow Weight 40% Liquidation Estimated Recover NA Analysis Levels Weight 60% Special Purpose Vehicle 358,483 Performance Market Multiple 4.38x-4.88x Multiple Methodology (xRevenue) Alger Health Sciences Fund Common Stocks 143,719 Income Discount Rate 30% Approach Preferred Stocks 2,162,882 Discounted Cash Discount Rate 20.7% Flow Weight 40% Liquidation Estimated Recover NA Analysis Levels Weight 60% Preferred Stocks 4,056,095 Discounted Cash Discount Rate 20.0% Flow Rights - Income Approach Discount Rate 30% Alger Growth & Income Fund - 59 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Common Stocks 1,620 Income Discount Rate 40% Approach Preferred Stocks 42,530 Income Discount Rate 40% Approach Alger SMid Cap Growth Fund Common Stocks 894,410 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 4,122,910 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 2,676,190 Discounted Cash Discount Rate 20.0-28.0% Flow Alger Small Cap Growth Fund Preferred Stocks 195,673 Discounted Cash Discount Rate 20.7% Flow Weight 40% Liquidation Estimated Recover NA Analysis Levels Weight 60% Preferred Stocks 229,110 Discounted Cash Discount Rate 28.0% Flow Special Purpose Vehicle 330,167 Performance Market Multiple 4.38x-4.88x Multiple Methodology (xRevenue) Alger Small Cap Focus Fund Preferred Stocks 13,328 Discounted Cash Discount Rate 20.7% Flow Weight 40% Liquidation Estimated Recover NA Analysis Levels Weight 60% Preferred Stocks 25,085 Discounted Cash Discount Rate 20.0% Flow The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On July 31, 2016 there were no transfers of securities between Level 1, Level 2 and Level 3 Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of July 31, 2016, such assets are categorized within the disclosure hierarchy as follows: - 60 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Fund $ 52,115,226 $ — $ 52,115,226 — Alger International Growth Fund 2,619,188 261 2,618,927 — Alger Mid Cap Growth Fund 10,512,917 — 10,512,917 — Alger SMid Cap Growth Fund 2,861,187 — — Alger Small Cap Growth Fund 4,991,534 — — Alger Small Cap Focus Fund 9,885,603 — — Alger Health Sciences Fund (91,347 ) — — Alger Growth & Income Fund 1,320,395 — — Total $ $ $ — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended July 31, 2016, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. For the three months ended July 31, 2016, there were no open derivative instruments. - 61 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) NOTE 4 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or their affiliates owned 5% or more of the company’s voting securities during all or part of the period ended July 31, 2016. Purchase and sale transactions and dividend income earned during the year were as follows: Shares at Shares at Value at October 31, July 31, Dividend July 31, Security 2015 Additions Reductions 2016 Income 2016 Alger Capital Appreciation Fund Common Stocks Choicestream Inc.* 82,955 — — 82,955 — $ 26,546 Preferred Stocks Choicestream, Inc. 2,365,288 — — 2,365,288 — 756,892 Class A & Class B* Alger Mid Cap Growth Fund Preferred Stocks Prosetta Biosciences, 219,610 — — 219,610 — 992,637 Inc.* Tolero Pharmaceuticals, Inc.* 495,000 — — 495,000 — 653,400 Alger SMid Cap Growth Fund Preferred Stocks Prosetta Biosciences, 231,474 — — 231,474 — 1,046,262 Inc.* Alger Small Cap Growth Fund Preferred Stocks Prosetta Biosciences, 50,688 — — 50,688 — 229,110 Inc.* Tolero Pharmaceuticals, Inc.* 148,237 — — 148,237 — 195,673 Alger Small Cap Focus Fund Preferred Stocks Tolero Pharmaceuticals, Inc.* 10,097 — — 10,097 — 13,328 Alger Health Sciences Fund Preferred Stocks Prosetta Biosciences, 897,366 — — 897,366 — 4,056,094 Inc.* Tolero Pharmaceuticals, Inc.* 1,638,547 — — 1,638,547 — 2,162,882 - 62 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Growth & Income Fund Common Stocks Choicestream Inc.* 5,064 — — 5,064 — 1,620 Preferred Stocks Choicestream, Inc. 132,906 — — 132,906 — 42,530 Class A & Class B* * Non-income producing security. - 63 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 64 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Funds By /s/Hal Liebes Hal Liebes President Date: September 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: September 28, 2016 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: September 28, 2016 - 65 -
